Exhibit 10.1

 

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”).  The omitted portions are marked [ ** ] and
have been filed separately with the Securities and Exchange Commission (the
“Commission”).

 

ASSET TRANSFER AND SUBLICENSE AGREEMENT

 

THIS ASSET TRANSFER AND SUBLICENSE AGREEMENT, dated and effective as of
September 20, 2002 (the “Effective Date”), is by and between [  **  ] (“[  ** 
]”), having its principal place of business at [  **  ], and ENCHIRA
BIOTECHNOLOGY CORPORATION, a Delaware corporation (“Enchira”), having its
principal place of business at 4200 Research Forest Drive, The Woodlands, TX
77381 (collectively, the “Parties”).

 

RECITALS

 

WHEREAS, [  **  ] has developed technologies for, among other things, the  [ 
**  ] ;

 

WHEREAS, Enchira owns and has licensed intellectual property and materials
related to, among other things, biodesulfurization of fossil fuels (“BDS”);

 

WHEREAS, [  **  ] desires to acquire from Enchira, and Enchira desires to
transfer to [  **  ], certain of Enchira’s intellectual property and materials
related to BDS;

 

WHEREAS, [  **  ] desires to sublicense from Enchira, and Enchira desires to
sublicense to [  **  ], certain of Enchira’s intellectual property related to
BDS; and

 

WHEREAS, the Parties desire to set forth herein the terms governing such
transfer and such sublicense.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the receipt and sufficiency of which the Parties hereby acknowledge,
the Parties, intending to be legally bound, hereby agree as follows:

 

1.             DEFINITIONS.

 

“Additional Materials” shall mean the materials listed in Schedule D.

 

“Affiliate” shall mean any entity that directly or indirectly Owns, is Owned by
or is under common Ownership, with Enchira, or [  **  ], as the case may be,
where “Owns,” “Owned” or “Ownership” means direct or indirect possession of more
than fifty percent (50%) of the outstanding voting securities of a corporation
or a comparable equity interest in any other type of entity or such lesser
amount as constitutes control in the relevant jurisdiction.

 

“Agreement” shall mean this Asset Transfer and Sublicense Agreement.

 

“Assigned Know-How” shall mean all know-how, trade secrets, inventions, data,
processes, procedures, devices, methods, formulas, media, strains and all lines,
reagents, protocols and marketing and other information and materials, including
improvements thereon, whether or not patentable, but which are necessary or
useful for the commercial

 

--------------------------------------------------------------------------------


 

[  **  ] This portion has been omitted based on a request for confidential
treatment pursuant to Rule 24b-2 of the Exchange Act.  The omitted portion has
been separately filed with the Commission.

 

exploitation of the Assigned Patent Rights or Sublicensed Patent Rights or the
construction, installation, development or operation of BDS Units or the
development, use, manufacture, offer for sale, sale, import, or export of
products or services produced using BDS Units, in each case which are owned by
Enchira as of the Effective Date. Assigned Know-How shall not include Assigned
Patent Rights or the Sublicensed Patent Rights.

 

“Assigned Patent Rights” shall mean the patents and patent applications listed
in Schedule A and all provisionals, converted provisionals, continued
prosecution applications, substitutions, divisionals, continuations,
continuations-in-part, reissues, reexaminations, extensions and supplementary
protection certificates thereof, including foreign counterparts of the
foregoing, which comprise all patent applications and issued and subsisting
patents claiming inventions, owned by Enchira as of the Effective Date, which
are necessary or useful to construct, install, develop or operate BDS Units or
to develop, use, manufacture, offer for sale, sell, import, or export products
or services produced using BDS Units.

 

“Assigned Technology” shall mean the Assigned Know-How and the Assigned Patent
Rights.

 

“BDS” shall have the meaning set forth in the Recitals above.

 

“BDS Unit” shall mean a fermenter or other apparatus, together with all
components thereof, designed to be used, or actually used, for BDS.

 

“Confidential Information” shall have the meaning set forth in Section 6.1.

 

“Covered Technology” shall mean the Assigned Technology and the Sublicensed
Technology.

 

“Defaulting Party” shall have the meaning set forth in Section 9.3.1.

 

“Excluded Items” shall mean any technology and/or materials that are or have
been subject to arbitration and/or litigation with Maxygen, Inc., or any order
or ruling resulting therefrom, including, without limitation, those items that
involve or involved the process referred to by Enchira as RACHITTÔ.

 

“GTI” shall mean The Gas Institute of Technology.

 

“GTI License Agreement” shall mean the License and Technology Assistance
Agreement, dated January 15, 1991, between Enchira and GTI, as amended as of the
Effective Date.

 

“Indemnitee” shall have the meaning set forth in Section 8.1.

 

“Non-Defaulting Party” shall have the meaning set forth in Section 9.3.1.

 

2

--------------------------------------------------------------------------------


 

[  **  ] This portion has been omitted based on a request for confidential
treatment pursuant to Rule 24b-2 of the Exchange Act.  The omitted portion has
been separately filed with the Commission.

 

“Notice of Default” shall have the meaning set forth in Section 9.3.1.

 

“Party” shall mean [  **  ] or Enchira, as applicable.

 

“Performance Default” shall have the meaning set forth in Section 9.3.1.

 

“Petro Star” shall mean Petro Star Inc., an Alaska corporation.

 

“Product” shall mean fossil fuels produced utilizing Covered Technology.

 

“Purchase Price” shall have the meaning set forth in Section 4.1.

 

“RACHITTÔ” is a trademark of Enchira and, as used herein, shall mean the DNA
shuffling process publicly referred to by Enchira as “random chimeragenesis on
transient templates,” including the technology described and claimed (either as
originally filed and/or amended at any time) in U.S. Patent Application No.
60/160,420, dated October 19, 1999, or U.S. Patent Application No. 09/514,660,
dated February 29, 2000, or U.S. Patent Application No. 09/618,935, dated July
18, 2000, or PCT Patent Application WO 01/29211, dated October 19, 2000, and/or
any U.S. or foreign patent application issuing from or claiming priority through
any of the preceding patent applications, as well as any other technologies that
are not described in any of the preceding patent applications but which are mere
modifications of any invention claimed therein.

 

“Representation Default” shall have the meaning set forth in Section 9.3.1.

 

“Sublicense” shall mean the sublicense set forth in Section 3.1.

 

“Sublicensed Know-How” shall mean that Know-How, as defined in the GTI License
Agreement, whether or not patentable, licensed by Enchira pursuant to the GTI
License Agreement as of the Effective Date. Sublicensed Know-How shall not
include the Sublicensed Patent Rights.

 

“Sublicensed Patent Rights” shall mean all Industrial Property Rights, as
defined in the GTI License Agreement, including the patents listed in Schedule
B, together with all associated provisionals, converted provisionals, continued
prosecution applications, substitutions, divisionals, continuations,
continuations-in-part, reissues, reexaminations, extensions and supplementary
protection certificates thereof, including foreign counterparts of the
foregoing, licensed by Enchira pursuant to the GTI License Agreement as of the
Effective Date.

 

“Sublicensed Technology” shall mean the Sublicensed Know-How and the Sublicensed
Patent Rights.

 

“Term” shall mean the term of this Agreement as specified in Section 9.1.

 

3

--------------------------------------------------------------------------------


 

[  **  ] This portion has been omitted based on a request for confidential
treatment pursuant to Rule 24b-2 of the Exchange Act.  The omitted portion has
been separately filed with the Commission.

 

“Third Party” shall mean any individual, partnership, joint venture,
corporation, trust, estate, unincorporated organization, government or any
department or agency thereof, or any other entity other than [  **  ] or Enchira
or an Affiliate of [  **  ] or Enchira.

 

The above definitions are intended to encompass the defined terms in both the
singular and plural tenses.

 

2.             DATA AND MATERIALS.

 

2.1          Due Diligence. Schedules A, B and D attached hereto and
incorporated by reference herein contain a listing of certain data, materials,
and other intellectual property of Enchira relating to BDS that are necessary or
helpful for [  **  ] in the practice of BDS, including specified bacterial
strains and reagents.  Enchira hereby represents and warrants to [  **  ] that
none of the items listed on Schedules A, B and/or D hereto include, incorporate,
or are based upon, any Excluded Items.

 

2.2          Deliverables. On the Effective Date, Enchira shall immediately
transfer to [  **  ] the data and materials listed on Schedules A, B and D
hereto in the quantities and in the manner set forth on such schedules.

 

3.             ASSIGNMENT AND ASSUMPTION; SUBLICENSE.

 

3.1          Assignment  by Enchira.   In consideration of and upon payment of
the Purchase Price,  Enchira hereby assigns to  [  **  ] free and clear of all
liens and encumbrances, all its right, title and interest in and to the Assigned
Patent Rights and the Assigned Know-How.   As evidence of such assignment,
Enchira will provide, at the request of  [  **  ] on or after the Effective Date
and in form and substance acceptable to [  **  ], duly executed bills of sale
and/or assignment documents transferring the Assigned Patent Rights and the
Assigned Know-How to [  **  ], including, but not limited to, the Assignment of
Patents attached hereto as Schedule F.

 

3.2          Grant of Sublicense. Subject to the terms and conditions of this
Agreement, including payment of the Purchase Price, Enchira hereby grants to [ 
**  ] a non-exclusive, perpetual, irrevocable, fully-paid and royalty-free
sublicense, with the right to further sublicense through multiple tiers, to the
Sublicensed Technology to use such Sublicensed Technology to the full extent of
Enchira’s rights to the Sublicensed Technology under the GTI License Agreement
(the “Sublicense”).

 

3.3          Excluded Items; Hold Harmless. Notwithstanding Sections 3.1 and 3.2
herein, nothing within this Agreement shall be construed to grant [  **  ] any
rights, license or sublicense to Excluded Items or to any Enchira technology
other than the Covered Technology and the Additional Materials. Enchira agrees
that it will hold harmless, and will not initiate any legal action against, [ **
], [  **  ]’s Affiliates and sublicensees, and/or customers with respect to any
claim for infringement or misappropriation of intellectual property owned by or
licensed to Enchira prior to the date hereof (including all provisionals

 

4

--------------------------------------------------------------------------------


 

[  **  ] This portion has been omitted based on a request for confidential
treatment pursuant to Rule 24b-2 of the Exchange Act.  The omitted portion has
been separately filed with the Commission.

 

and converted provisionals existing as of the date hereof relating to BDS, but
excluding the Sublicensed Technology, which is subject to the Sublicense)
arising from the construction, installation, development, and operation by or
for [  **  ] of one or more BDS Units or development, manufacture, import,
export, use, offer for sale, and sale of Products by or for [  **  ].

 

4.             PAYMENTS.

 

4.1          Payment to Enchira.  In consideration of the transfer of the
Assigned Technology, the grant of the Sublicense and the other rights granted to
[  **  ] by Enchira hereunder, [  **  ] will pay to Enchira a total of Two
Hundred Thousand Dollars ($200,000) (the “Purchase Price”) upon receipt of all
deliverables pursuant to Section 2.2 hereof.

 

4.2          Currency. All payments made pursuant to this Agreement will be paid
in United States dollars.

 

4.3          Taxes. Enchira shall pay any and all taxes levied on account of
payment it receives under this Agreement.

 

4.4          Allocation. The Parties hereby agree to the allocation of the
Purchase Price set forth in Schedule C. Such allocation shall be adopted for all
purposes, and neither [  **  ] nor Enchira shall file a tax return or otherwise
take a position for tax purposes, or otherwise, inconsistent with this
allocation.

 

5.             INTELLECTUAL PROPERTY RIGHTS.

 

5.1          Filing, Prosecution and Maintenance of Patents.

 

5.1.1       Assigned Patent Rights. [  **  ] shall have the sole right, at its
own expense, to control the filing, prosecution and maintenance, defense, and
enforcement of all Assigned Patent Rights.

 

5.2          Cooperation of the Parties. Each Party agrees (and will cause any
of its Affiliates) to cooperate fully in the preparation, filing, prosecution
and maintenance of any patent rights under this Agreement. Such cooperation
shall include, but not be limited to:

 

(a)           Executing all papers and instruments, or using reasonable efforts
to cause its employees or agents, to execute such papers and instruments, so as
to effectuate the ownership of intellectual property rights set forth in Article
3 above and to enable the other Party to file and to prosecute patent
applications and to maintain patents in any country; and

 

(b)           Undertaking no actions that are potentially deleterious to the
preparation, filing, or prosecution of such patent applications or to the
maintenance of such patents.

 

5

--------------------------------------------------------------------------------


 

[  **  ] This portion has been omitted based on a request for confidential
treatment pursuant to Rule 24b-2 of the Exchange Act.  The omitted portion has
been separately filed with the Commission.

 

6.             CONFIDENTIAL INFORMATION.

 

6.1          Definition of Confidential Information. “Confidential Information”
shall mean any technical or business information furnished by one Party (the
“Disclosing Party”) to the other Party (the “Receiving Party”) in connection
with this Agreement, whether orally or in writing which is identified by the
Disclosing Party as confidential. Confidential Information disclosed orally
shall be further identified as confidential in writing within thirty (30) days
from the date of disclosure. [  **  ]’s commitment to Enchira under this Section
6 with respect to Enchira Confidential Information is made only (a) with respect
to Confidential Information disclosed by Enchira to [  **  ] in connection with
the GTI License Agreement and (b) because Enchira is required to impose such
requirements on [  **  ] in order to grant the Sublicense to [  **  ]. For
purposes of clarity, [  **  ] shall have no confidentiality obligation with
respect Assigned Technology or Additional Materials and [  **  ] shall not be
required to comply with Section 9.5 hereof with respect to Assigned Technology
or Additional Material.

 

6.2          Obligations. The Receiving Party agrees that it shall:

 

6.2.1       Maintain all Confidential Information of the Disclosing Party in
strict confidence, except that a Receiving Party may disclose or permit the
disclosure of any such Confidential Information to its, and its Affiliates,
directors, officers, employees, consultants and advisors who are obligated to
maintain the confidential nature of such Confidential Information and who need
to know such Confidential Information for the purposes set forth in this
Agreement;

 

6.2.2       Use all Confidential Information of the Disclosing Party solely for
the purposes set forth in, or as permitted by, this Agreement; and

 

6.2.3       Allow its Affiliates, directors, officers, employees, consultants
and advisors to reproduce the Confidential Information of the Disclosing Party
only to the extent necessary to effect the purposes set forth in this Agreement,
with all such reproductions being considered Confidential Information.

 

Each Party shall be responsible for any breaches of this Section 6.2 by any of
its Affiliates, directors, officers, employees, consultants and advisors.

 

6.3          Exceptions. The obligations of a Receiving Party under Section 6.2
above shall not apply to any specific Confidential Information of the Disclosing
Party to the extent that the Receiving Party can demonstrate by competent proof
that such Confidential Information:

 

6.3.1       Was generally known to the public or otherwise part of the public
domain prior to the time of its disclosure under this Agreement;

 

6.3.2       Entered the public domain after the time of its disclosure under
this Agreement through means other than an unauthorized disclosure resulting
from an act or

6

--------------------------------------------------------------------------------


[  **  ] This portion has been omitted based on a request for confidential
treatment pursuant to Rule 24b-2 of the Exchange Act.  The omitted portion has
been separately filed with the Commission.

 

omission by the Receiving Party or its Affiliates, directors, officers,
employees, consultants, advisors or agents;

 

6.3.3       Was independently developed by the Receiving Party, without use of
Confidential Information of the Disclosing Party, prior to the time of
disclosure by the Disclosing Party; or

 

6.3.4       Was disclosed to the Receiving Party by a Third Party having no
fiduciary relationship with the Disclosing Party and having no obligation of
confidentiality to the Disclosing Party with respect to such Confidential
Information; or

 

6.3.5       Is required to be disclosed to comply with applicable laws or
regulations (such as disclosure to the United States Securities and Exchange
Commission, the United States Environmental Protection Agency, the United States
Department of Energy, or the United States Patent and Trademark Office, or to
their foreign equivalents), or to comply with a court or administrative order,
provided that the Disclosing Party receives prior written notice of such
disclosure and that the Receiving Party takes all reasonable and lawful actions
to obtain confidential treatment for such disclosure and, if possible, to
minimize the extent of such disclosure.

 

6.4          Survival of Obligations. The obligations set forth in Sections 6.1,
6.2, and 6.3 shall remain in effect after termination or expiration of this
Agreement for a period of five (5) years.

 

6.5          Publicity. Enchira shall not issue any press release or other
public statement concerning the existence or terms of this Agreement or any
activities related hereto without the written consent of [  **  ].
Notwithstanding the foregoing, Enchira may disclose this Agreement or any
activities related hereto without [  **  ]’s approval if such approval has been
requested but not received within forty-eight (48) hours and Enchira reasonably
concludes, after consulting with its legal advisors, that it is required by law
or regulatory or listing agency to disclose the transaction or part thereof. [ 
**  ] shall be free to disclose a portion or all of the terms of this Agreement
without requiring the consent of Enchira.

 

7.             REPRESENTATIONS, WARRANTIES, AND DISCLAIMERS.

 

7.1          Organization; Good Standing. Each Party hereby represents to the
other Party on the Effective Date and thereafter throughout the Term that, to
the best of its knowledge, it (a) is a corporation duly organized and validly
existing, (b) is in good standing under the laws of the jurisdiction of its
incorporation, (c) is qualified to do business and in good standing in each
jurisdiction in which the performance of its obligations hereunder requires such
qualification and (d) has all requisite power and authority, corporate or
otherwise, and the legal right to conduct its business as now being conducted,
to own, lease and operate its properties and to execute, deliver and perform
under this Agreement.

 

7.2          Binding Obligation; Due Authorization; No Conflict. Each Party
hereby represents to the other Party on the Effective Date and thereafter
throughout the Term that,

 

7

--------------------------------------------------------------------------------


 

[  **  ] This portion has been omitted based on a request for confidential
treatment pursuant to Rule 24b-2 of the Exchange Act.  The omitted portion has
been separately filed with the Commission.

 

to the best of its knowledge, this Agreement is a legal and valid obligation
binding upon its execution and enforceable in accordance with its terms and
conditions. The execution, delivery and performance of this Agreement by such
Party have been duly authorized by all necessary corporate action, and the
person executing this Agreement on behalf of such Party has been duly authorized
to do so by all requisite corporate actions and do not and will not (a) require
any consent or approval of its stockholders or any Third Party or (b) conflict
with, or constitute a material breach or violation of, any agreement,
instrument, understanding, oral or written, to which it is a party or by which
it may be bound, and any judgment of any court, governmental body, or arbitrator
applicable to such a Party or (c) violate any law, decree, order, rule or
regulation of any court, governmental body or administrative or other agency
having authority over it.

 

7.3          No Suit. Enchira hereby represents on the Effective Date, that it
is aware of no action, suit or inquiry or investigation contemplated or
instituted by any Third Party that questions or threatens the validity of this
Agreement.

 

7.4          Title to Intellectual Property Rights. Enchira hereby represents to
[  **  ] that Enchira (i) is the sole owner, free and clear of all liens and
encumbrances, of the Assigned Technology, (ii) has the right to grant the
Sublicense, and (iii) has the right to do all other things necessary for the
purposes contemplated under this Agreement.

 

7.5          No Violations of Third Party Intellectual Property Rights. Enchira
represents (a) that there are no actions against it pending in any court of law
or governmental agency (other than prosecution of patents in the various patent
offices in the world) of infringement of valid patent rights of a Third Party
and (b) that, to the best of its knowledge, by conducting its obligations as
currently proposed under this Agreement, Enchira would not violate any of the
intellectual property rights of any Third Party.

 

7.6          No Unauthorized Use Necessary. Enchira hereby represents to [  ** 
] that, to the best of Enchira’s knowledge, there is no material unauthorized
use, infringement or misappropriation of any of the Covered Technology by
anyone.

 

7.7          No Other Third Party Licenses To Assigned Technology. Enchira
hereby represents to [  **  ] that no Third Party licenses, or other right to
title, use, sublicense or otherwise acquire, the Assigned Technology exist.

 

7.8          Termination of Agreements. The BDS Technology Agreement and the
Umbrella Agreement, each dated August 31, 1994 and in each case by and between
Enchira and The M.W. Kellogg Company, were terminated by Enchira on or before
the Effective Date. The Site License Agreement, dated March 6, 1998, by and
between Enchira and PetroStar, was terminated by Enchira and PetroStar on or
before the Effective Date.

 

7.9          No Warranties. Except as expressly set forth in this Agreement,
each Party hereby acknowledges that the data and any materials to be provided by
Enchira to [  **  ] under this Agreement will be of an experimental nature,
provided without warranties, and Enchira shall not accept any liability in
connection with their use, storage and disposal by

 

8

--------------------------------------------------------------------------------


 

[  **  ] This portion has been omitted based on a request for confidential
treatment pursuant to Rule 24b-2 of the Exchange Act.  The omitted portion has
been separately filed with the Commission.

 

[  **  ]. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATION OR WARRANTY TO THE OTHER PARTY OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF NON­INFRINGEMENT,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EACH PARTY ACKNOWLEDGES THAT NO
WARRANTY IS MADE REGARDING THE UTILITY OF ANY INFORMATION, MATERIALS OR
TECHNOLOGY PROVIDED HEREUNDER. EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY
EXPRESSLY DISCLAIMS ALL WARRANTIES AS TO THE VALIDITY OR SCOPE OF PATENTS AND
PATENT CLAIMS, ISSUED AND PENDING, PROTECTING ITS TECHNOLOGY OR THAT ANY
TECHNOLOGY WILL BE FREE FROM INFRINGEMENT OF PATENTS OR PROPRIETARY RIGHTS OF
THIRD PARTIES, OR THAT NO THIRD PARTIES ARE IN ANY WAY INFRINGING PATENT RIGHTS.

 

7.10        Limitation of Liability. EXCEPT FOR AMOUNTS PAYABLE UNDER SECTION
4.1 OR FOR LIABILITY FOR BREACH OF CONFIDENTIALITY, IN NO EVENT WILL EITHER
PARTY, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE TO THE
OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY OR CONSEQUENTIAL
DAMAGES, WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE,
STRICT LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT OF THIS AGREEMENT.

 

8.             INDEMNIFICATION.

 

8.1          Enchira shall indemnify, defend, and hold harmless [  **  ] and its
Affiliates and their directors, officers, employees, and agents and their
respective successors, heirs and assigns (each an “Indemnitee”), against any
liability, damage, loss, or expense incurred by or imposed upon such persons or
any one of them in connection with any claims, settlements, suits, actions,
demands, or judgments by any Third Party arising from the pursuit of the
purposes of this Agreement concerning (i) any theory of product liability
(including, but not limited to, actions in the form of tort, warranty, or strict
liability), (ii) any breach of the representations and warranties made by
Enchira to [  **  ] under this Agreement, including, without limitation, in
Sections 2.1 and 7.5 herein or (iii) any and all claims by Maxygen, Inc. (or any
successor-in-interest thereto) that any of the Covered Technology licensed
hereunder, or, any of the Additional Materials or other materials provided by
Enchira to [  **  ] hereunder, includes, incorporates, or is based on, the
RACHITTÔ process. None of [  **  ] and its Affiliates and their directors,
officers, employees, and agents and their respective successors, heirs and
assigns shall be entitled to indemnification for the settlement of any claim
pursuant to this Agreement unless it obtains the prior written consent of
Enchira to such settlement.

 

8.2          Any Indemnitee that intends to claim indemnification under Section
8.1 shall promptly notify Enchira of any claim in respect of which the
Indemnitee intends to claim

 

9

--------------------------------------------------------------------------------


 

[  **  ] This portion has been omitted based on a request for confidential
treatment pursuant to Rule 24b-2 of the Exchange Act.  The omitted portion has
been separately filed with the Commission.

 

such indemnification, and Enchira shall assume the defense thereof with counsel
mutually satisfactory to the Parties; provided, however, that an Indemnitee
shall have the right to retain its own counsel, with the fees and expenses of no
more than the law firm representing all Indemnitees in the proceeding or related
proceeding, to be paid by Enchira, if representation of such Indemnitee by the
counsel retained by the Enchira would be inappropriate due to actual or
potential differing interests between such Indemnitee and any other Party
represented by such counsel in such proceedings. The indemnity agreement in
Section 8.1 shall not apply to amounts paid in settlement of any loss, claim,
liability or action if such settlement is effected without the consent of the
Enchira. The failure to deliver notice to Enchira within a reasonable time after
the commencement of any such action, shall not relieve Enchira of any liability
to the Indemnitee under Section 8.1, except to the extent Enchira has been
prejudiced by such failure to give notice. Each Party and its Affiliates and
their employees and agents shall cooperate fully with the other Party and its
legal representatives in the investigation of any action, claim or liability
covered by this indemnification.

 

9.             TERM AND TERMINATION.

 

9.1          Term. The term of this Agreement will commence as of the Effective
Date of this Agreement and, unless sooner terminated as provided hereunder, will
expire upon the expiration of the last to expire of the patents included in the
Sublicensed Patents (the “Term”).

 

9.2          Mutual Consent. This Agreement may be terminated at any time by
mutual written agreement of the Parties.

 

9.3          Default.

 

9.3.1       Notice of Default. In the event any material representation or
warranty made hereunder by either Party shall be untrue (“Representation
Default”) or upon any breach or default of a material obligation of this
Agreement by a Party (“Performance Default”), the Party not in Default
(“Non-Defaulting Party”) must first give the other Party (“Defaulting Party”)
written notice thereof (“Notice of Default”), which notice must state the nature
of the untruthfulness, breach or default in reasonable detail and request the
Defaulting Party cure such Default within sixty (60) days.

 

9.3.2       Termination for Default. The Non-Defaulting Party may, in addition
to any other remedies which may be available to such Non-Defaulting Party at law
or equity, terminate this Agreement in the event of (a) a Representation Default
by the Defaulting Party or (b) a Performance Default by the Defaulting Party;
that has not been cured within sixty (60) days after receipt of a Notice of
Default; or, if such Performance Default cannot be cured within such sixty (60)
day period, and the defaulting Party shall have failed to commence substantial
remedial actions within such sixty (60) day period and to diligently pursue the
same. Notwithstanding the foregoing, if a Representation or Performance Default
is not curable by its nature, the Non-Defaulting Party may immediately terminate
this Agreement with a Notice of Default to the Defaulting Party.

 

10

--------------------------------------------------------------------------------


 

[  **  ] This portion has been omitted based on a request for confidential
treatment pursuant to Rule 24b-2 of the Exchange Act.  The omitted portion has
been separately filed with the Commission.

 

9.4          Bankruptcy.

 

9.4.1       A Party may terminate this Agreement if, during the Term, the other
Party shall file in court or agency pursuant to any statute or regulation of any
state or country, a petition in bankruptcy or insolvency or for reorganization
or for an arrangement or for the appointment of a receiver or trustee of the
Party or of its assets, or if the other Party proposes a written agreement of
composition or extension of its debts, or if the other Party shall be served
with an involuntary petition in bankruptcy or seeking reorganization,
liquidation, dissolution, winding-up arrangement, composition or readjustment of
its debts or any other relief under any bankruptcy, insolvency, reorganization
or other similar act or law of any jurisdiction now or hereafter in effect, or
there shall have been issued a warrant of attachment, execution or similar
process against it, filed in any insolvency proceeding, and such petition shall
not be dismissed within ninety (90) days after the filing thereof, or if the
other Party shall propose or be a Party to any dissolution or liquidation, or if
the other Party shall make an assignment for the benefit of creditors.

 

9.4.2       All rights and licenses granted under or pursuant to this Agreement
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of the
U.S. Bankruptcy Code, licenses of rights to “intellectual property” as defined
under Section 101 of the U.S. Bankruptcy Code. The Parties agree that each Party
that is a licensee of such rights under this Agreement shall retain and may
fully exercise its rights and elections under the U.S. Bankruptcy Code. The
Parties further agree that, in the event of the commencement of a bankruptcy
proceeding by or against either Party under the U.S. Bankruptcy Code, the Party
hereto which is not a Party to such proceeding shall be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, and same, if not
already in their possession, shall be, within ten (10) days of the commencement
of such proceeding, delivered to them (i) upon any such commencement of a
bankruptcy proceeding upon their written request therefore, unless the Party
subject to such proceeding (or a trustee on behalf of the subject Party) elects
to continue to perform all of its obligations under this Agreement or (ii) if
not delivered under (i) above, upon the rejection of this Agreement by or on
behalf of the Party subject to such proceeding upon written request therefor by
the non-subject Party.

 

9.5          Disposition of Confidential Information. In the event of
termination of this Agreement, each Receiving Party shall return or destroy all
forms of Confidential Information provided to such Receiving Party by a
Disclosing Party under this Agreement within thirty (30) days after such
termination or expiration, provided, however, that a Receiving Party may retain
one copy of such Confidential Information for the sole purpose of use in any
litigation resulting from this Agreement or the activities undertaken pursuant
to this Agreement.

 

9.6          Effect of Termination or Expiration. Termination or expiration of
this Agreement shall not relieve the Parties of any obligation accruing prior to
such termination or expiration and shall not terminate any sublicense granted
prior to such termination or expiration pursuant to Section 3.2. Except as
otherwise provided herein, the provisions of

 

11

--------------------------------------------------------------------------------


 

[  **  ] This portion has been omitted based on a request for confidential
treatment pursuant to Rule 24b-2 of the Exchange Act.  The omitted portion has
been separately filed with the Commission.

 

Articles 1, 3, 6, 8, 10 and 11 and of Sections 5.1, 5.2, 7.9, 7.10 and 9.5 shall
survive the expiration or termination of this Agreement.

 

10.       DISPUTES. Any dispute under this Agreement shall be finally decided in
the appropriate court of law or equity.  Except as otherwise expressly provided
in this Agreement, each Party shall bear its own costs, attorneys’ and witness’
fees and court fees incurred in connection with the litigation.

 

11.          MISCELLANEOUS.

 

11.1        Relationship of Parties. It is expressly agreed that [  **  ] and
Enchira shall be independent contractors and that nothing in this Agreement is
intended or shall be deemed to constitute a partnership, agency,
distributorship, employer-employee or joint venture relationship between the
Parties. No Party shall incur any debts or make any commitments for the other,
except to the extent, if at all, specifically provided herein.

 

11.2        Governing Law.   This Agreement shall be governed by and construed
in accordance with the laws of the State  of [  **  ] without regard to those
provisions governing conflicts of law.

 

11.3        Binding Effect. This Agreement and all rights and obligations
hereunder shall inure to the benefit of and be binding upon the Parties, their
affiliates, and their respective lawful successors and assigns (including,
without limitation, any successor to a Party upon a change of control).

 

11.4        Notices. All notices, requests, demands and other communications
required or permitted to be given pursuant to this Agreement shall be in writing
and shall be deemed to have been duly given upon the date of receipt if
delivered by hand, recognized international overnight courier or confirmed
facsimile transmission to the following addresses or facsimile numbers:

 

If to Enchira:

 

If to [  **  ]:

Enchira Biotechnology Corporation

 

[  **  ]

4200 Research Forest Drive

 

[  **  ]

The Woodlands, TX 77381

 

[  **  ]

Attention:    Paul Brown

 

[  **  ]

 

 

 

Tel: (281) 364-6100

 

Tel: [  **  ]

Fax: (281) 364-6112

 

Fax: [  **  ]

 

 

 

with a copy to:

 

with a copy to:

 

 

 

Andrews & Kurth L.L.P.

 

[  **  ]

Waterway Plaza Two, Suite 200

 

[  **  ]

10001 Woodloch Forest Drive

 

[  **  ]

The Woodlands, TX 77380

 

 

Attention: Jeffrey R. Harder

 

[  **  ]

 

 

 

Tel: (713) 220-4312

 

Tel: [  **  ]

Fax: (713)238-7282

 

Fax: [  **  ]

 

12

--------------------------------------------------------------------------------


 

[  **  ] This portion has been omitted based on a request for confidential
treatment pursuant to Rule 24b-2 of the Exchange Act.  The omitted portion has
been separately filed with the Commission.

 

Either Party may change its designated address and facsimile number by notice to
the other Party in the manner provided in this Section.

 

11.5        Amendment and Waiver. This Agreement may be amended, supplemented,
or otherwise modified only by means of a written instrument signed by both
Parties. Any waiver of any rights or failure to act in a specific instance shall
relate only to such instance and shall not be construed as an agreement to waive
any rights or fail to act in any other instance, whether or not similar.

 

11.6        Severability. In the event that any provision of this Agreement
shall, for any reason, be held to be invalid or unenforceable in any respect,
such invalidity or unenforceability shall not affect any other provision hereof,
and the Parties shall negotiate in good faith to modify the Agreement to
preserve (to the extent possible) their original intent.

 

11.7        Third Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party, including Petro Star, other than the Parties
hereto and their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

 

11.8        Entire Agreement. Subject to any applicable provisions of the mutual
Confidential Disclosure Agreement between the Parties executed on February 13,
1996 (which agreement references the former names of [  **  ] and Enchira,
namely, Recombinant Biocatalysis, Inc. and Energy Biosystems Corp.,
respectively) and the mutual Confidentiality and Non-Disclosure Agreement
between Enchira, [  **  ], and Petro Star executed on February 21, 2001, that do
not contradict the terms of this Agreement, this Agreement and the exhibits
hereto constitute the entire agreement between the Parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, and understandings of the Parties. No Party hereto shall be
liable or bound to the other in any manner by any warranties, representations or
covenants with respect to the subject matter hereof except as specifically set
forth herein.

 

11.9        Counterparts. This Agreement may be executed via facsimile and in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument, and shall become
effective when there exist copies hereof which, when taken together, bear the
authorized signatures of each of the Parties hereto. Only one such counterpart
signed by the Party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

 

11.10      Titles and Subtitles; Form of Pronouns; Construction and Definitions.
The titles of the sections and paragraphs of this Agreement are for convenience
only and are not to be considered in construing this Agreement. All pronouns
used in this Agreement shall be deemed to include masculine, feminine and neuter
forms, the singular number

 

13

--------------------------------------------------------------------------------


 

[  **  ] This portion has been omitted based on a request for confidential
treatment pursuant to Rule 24b-2 of the Exchange Act.  The omitted portion has
been separately filed with the Commission.

 

includes the plural and the plural number includes the singular. Unless the
context otherwise requires, the term “including” shall mean “including, without
limitation.”

 

11.11      No Assignment; Binding Effect. Except as expressly permitted herein,
neither Party may assign any of its rights, duties and obligations under this
Agreement without the express written consent of the other Party, which may be
given or withheld, as the case may be, in the other Party’s sole and absolute
discretion, except a Party may make such an assignment without such consent to a
successor to substantially all of the business of such Party to which this
Agreement pertains, whether in merger, sale of stock, sale of assets or other
transaction; provided that in event of such transaction, intellectual property
rights of a party to such transaction other than one of the Parties shall not be
included in the technology sublicensed hereunder. This Agreement and all rights
and obligations hereunder shall inure to the benefit of and be binding upon the
Parties, their affiliates, and their respective lawful successors and assigns
(including, without limitation, any successor to a Party upon a change of
control).

 

(signature page follows)

 

14

--------------------------------------------------------------------------------


 

[  **  ] This portion has been omitted based on a request for confidential
treatment pursuant to Rule 24b-2 of the Exchange Act.  The omitted portion has
been separately filed with the Commission.

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as a sealed instrument effective as of the date first above written.

 

 

[  **  ]

 

 

 

 

 

By:

[  **  ]

 

 

Name:

[  **  ]

 

 

Title: President and Chief Executive Officer

 

 

 

ENCHIRA BIOTECHNOLOGY CORPORATION

 

 

 

 

 

By:

/s/  Daniel J. Monticello

 

 

 

Name: Daniel J. Monticello

 

Title: Vice President, Research & Development

 

15

--------------------------------------------------------------------------------


 

The schedules attached as part of this agreement have been omitted.

 

16

--------------------------------------------------------------------------------